DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 16-18, and 63 in the reply filed on 7/1/22 is acknowledged.
Claims 41-45 and 64-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a biasing element” in claims 2 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 17-18, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-8, 17-18, and 63,
Dependent claims 2-8, 17-18, and 63 recite in the preamble “A protective sheathing and lubricating device for use with a surgical instrument according to claim…” which should be amended to instead recite “The [[
Regarding claim 4,
Lines 2-3 recite the limitation "said tip element".  There is insufficient antecedent basis for this limitation in the claim.  This can be corrected, for example, by an amendment to the preamble instead reciting “A protective sheathing and lubricating device for use with a surgical instrument according to claim [[3”, thereby depending from claim 3 which recites “a tip element”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 16-17, and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 3,134,380 to Armao (hereafter “Armao”).
Regarding claim 1,
Armao discloses a protective sheathing and lubricating device for use with a surgical instrument, comprising: 
a collapsible sheath (17) arranged along a longitudinal axis and having a distal end, a proximal end and an interior volume; 
said collapsible sheath is configured to be axially compressible upon exertion of force onto said proximal end; and wherein said collapsible sheath is further configured to automatically assume an at-rest operative state upon release of said force [see Fig. 4-5; col. 2, lines 28-43; col. 3, lines 13-17].  
Regarding claim 2,
Armao discloses a protective sheathing and lubricating device for use with a surgical instrument according to claim 1 and also comprising a biasing element (27), which extends within the interior volume of said collapsible sheath (17) along said longitudinal axis [see Fig. 4-5; col. 1, line 69 – col. 2, line 3; col. 2, lines 32-41].  
Regarding claim 3,
Armao discloses a protective sheathing and lubricating device for use with a surgical instrument according to claim 2 and also comprising a tip element (29), which is fixedly attached to at least one of said distal end and said proximal end of said collapsible sheath [see Fig. 4-7; col. 1, line 70 – col. 2, line 8; col. 2, lines 44-52].  
Regarding claim 4,
Armao discloses a protective sheathing and lubricating device for use with a surgical instrument according to claim 2 and wherein said biasing element (27) [see rejection under 35 U.S.C. 112(b) above] is fixedly attached to said tip element (29) [see Fig. 4-5; col. 1, line 70 – col. 2, line 3].  
Regarding claim 5,
Armao discloses a protective sheathing and lubricating device for use with a surgical instrument according to claim 1 and wherein said collapsible sheath (17) is made of a resilient material [col. 2, lines 36-41].  
Regarding claim 6,
Armao discloses a protective sheathing and lubricating device for use with a surgical instrument according to claim 2 and wherein said biasing element (27) is a compression spring [see Fig. 4-5; col. 1, line 69 – col. 2, line 3; col. 2, lines 32-36].  
Regarding claim 8,
Armao discloses a protective sheathing and lubricating device for use with a surgical instrument according to claim 3 and wherein said tip element (29) is a sponge foam (e.g. “sponge rubber”) [col. 2, lines 44-46].  
Regarding claim 16,
Armao discloses a protective sheathing and lubricating device for use with a surgical instrument, comprising: 
a biasing element (27 in embodiment of Fig. 4-5; alternately, 17 in embodiment of Fig. 6-7) arranged along a longitudinal axis and having a distal end and a proximal end [see Fig. 4-7; col. 2, lines 32-43]; 
a tip element (29) coupled with said biasing element [see Fig. 4-7; col. 1, line 70 – col. 2, line 3]; and wherein said biasing element is configured to be axially compressible upon exertion of force onto said proximal end [see Fig. 4-7; col. 2, lines 32-43].
Regarding claim 17,
Armao discloses a protective sheathing and lubricating device for use with a surgical instrument according to claim 16 and wherein said tip element (29) has an annular portion and an elongated portion extending generally transversely with respect to said annular portion [see Fig. 4-7; col. 2, lines 19-27].  
Regarding claim 63,
Armao discloses a protective sheathing and lubricating device for use with a surgical instrument according to claim 16 and wherein said tip element (29) is a sponge foam (e.g. “sponge rubber”) [col. 2, lines 44-46].  

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,084,009 to Mackool (hereafter “Mackool”).
Regarding claim 1,
Mackool discloses a protective sheathing and lubricating device for use with a surgical instrument, comprising: 
a collapsible sheath (102) arranged along a longitudinal axis and having a distal end, a proximal end and an interior volume; 
said collapsible sheath is configured to be axially compressible upon exertion of force onto said proximal end; and wherein said collapsible sheath is further configured to automatically assume an at-rest operative state upon release of said force [see Fig. 5-9; col. 5, lines 48-64].  
Regarding claim 2,
Mackool discloses a protective sheathing and lubricating device for use with a surgical instrument according to claim 1 and also comprising a biasing element (108), which extends within the interior volume of said collapsible sheath (102) along said longitudinal axis [see Fig. 7, 9; col. 5, line 55 – col. 6, line 5].
Regarding claim 7,
Mackool discloses a protective sheathing and lubricating device for use with a surgical instrument according to claim 2 and wherein said biasing element (108) is a mesh sleeve [see Fig. 7, 9; col. 5, lines 55-60].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 3,134,380 to Armao (hereafter “Armao”).
Regarding claim 18,
Armao discloses a protective sheathing and lubricating device for use with a surgical instrument according to claim 17, but does not explicitly teach that the elongated portion of the tip element (29) is conical.  However it would have been obvious for a person having ordinary skill in the art at time of filing to form said elongated portion in a conical shape since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711